Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 1 of 22

                                                               FILED
                                                    UNITED STATES DISTRICT COURT
                                                         DENVER, COLORADO
                                                            03/29/2021
                                                      JEFFREY P. COLWELL, CLERK
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 2 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 3 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 4 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 5 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 6 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 7 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 8 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 9 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 10 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 11 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 12 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 13 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 14 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 15 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 16 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 17 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 18 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 19 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 20 of 22
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 21 of 22




                                     29
Case 1:21-cv-00904-GPG Document 1 Filed 03/29/21 USDC Colorado Page 22 of 22
